In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00007-CR



          AUGUSTINE NAVARRO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 427th District Court
                  Travis County, Texas
           Trial Court No. D-1-DC-17-206016




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         Augustine Navarro entered an open plea of guilty to, and was convicted of, unlawful

possession of a firearm by a felon. After a bench trial on punishment, Navarro was sentenced to

ten years’ imprisonment. He appeals. 1

         In companion cause number 06-19-00006-CR, Navarro also appeals his conviction for

aggravated robbery with a deadly weapon. Navarro has filed a single brief in which he raises

issues common to both of his appeals. Navarro argues that his sentence was disproportionate to

his crime and constituted an abuse of discretion because it was not supported by legally sufficient

evidence.

         We addressed these issues in detail in our opinion of this date on Navarro’s appeal in cause

number 06-19-00006-CR. For the reasons stated therein, we likewise conclude that Navarro failed

to preserve his disproportionate sentence claim in this cause and that, because his sentence was

within the range of punishment, he is not entitled to a sufficiency review of his sentence.




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. In this transfer case, we will apply
the law of the transferor court, the Third Court of Appeals. See TEX. R. APP. P. 41.3.

                                                          2
      We affirm the trial court’s judgment.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      September 3, 2019
Date Decided:        September 11, 2019

Do Not Publish




                                                 3